capricious abuse of discretion); see Pan v. Eight Judicial Dist. Court, 120
                Nev. 222, 229, 88 P.3d 840, 844 (2004) ("If essential information is left out
                of the petition and accompanying documentation, we have no way of
                properly evaluating the petition."). Accordingly, we
                            ORDER the petition DENIED.


                                                                         Jz,„zzis     ,   CA.



                                                                                           J.
                                                           Parraguirre


                                                                                           J.
                                                           Douglas



                cc:   Hon. Kenneth C. Cory, District Judge
                      Calvin R.X. Dunlap and Associates
                      Dickerson Law Group
                      Joshua D. Wolson
                      Pisanelli Bice, PLLC
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947A Oep